Exhibit 99 BENCON Benz & Co., Kappelistrasse 45, CH-8002 Zurich Hendrik Hammje, Chairman Duravest Inc. 1ilwaukee Ave, Suite 250 November 14, 2008 Wheeling, IL 60090, USA Resignation Letter Dear Hendrik As discussed today during our Board meeting please take note of my resignation from the Board of Directors as of today. The engagement contract as an independent contractor for servicing as interim Chief Financial Officer of January 26, 2007 between Duravest Inc. and BENCON Benz & Co. will herewith be terminated as well. Kind regards BENCON Benz & Co. /s/ Dieter H. Benz Dieter H. Benz Seite1 /1 BENCON Benz & Co. Tel.: +41 43 E-Mail: dieter.benz@bencon.ch Kappelistrasse 45 Fax: +41 43 MWSt Nr. 670 049 CH-8002 Zürich Mobile: +41 79
